Citation Nr: 1236841	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for prostate cancer, to include as secondary to ionizing radiation exposure.

2.  Whether new and material evidence has been received with respect to claims of service connection for bilateral shoulder, bilateral knee, bilateral feet, and lumbar spine disorders, to include arthritic conditions thereof, and to include as secondary to ionizing radiation exposure.

3.  Entitlement to service connection for urinary tract cancer, to include bladder cancer and to also include as secondary to ionizing radiation exposure.

4.  Entitlement to service connection for posterior subcapsular cataracts, to include as secondary to ionizing radiation exposure.  

5.  Entitlement to service connection for bilateral hips, bilateral wrists, bilateral hands, and cervical spine disorders, to include arthritic conditions thereof, and to include as secondary to ionizing radiation exposure.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to May 1958.  During the Veteran's period of service, his service records demonstrate that he served aboard the USS Marion County (LST- 975) during Operation WIGWAM in May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed or initiated appeal of the above noted claims.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in August 2006; that hearing addressed only the prostate, urinary tract and posterior subcapsular cataract claims.  A transcript of that hearing is associated with the claims file.

The Board notes that it initially denied those claims from the August 2006 hearing in a June 2009 decision.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision issued in October 2011, the Court vacated the June 2009 decision and remanded those three claims back to the Board for further development consistent with the Memorandum decision.  The case has been returned to the Board at this time in compliance with the Court's October 2011 Memorandum decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board considers the claim for service connection for prostate cancer to be reopened, and that issue as well as the other noted issues on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The October 2002 Board decision that denied service connection for prostate cancer is final.

2.  The evidence received since the October 2002 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for prostate cancer, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for prostate cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for prostate cancer and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Regarding claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claim of service connection for prostate cancer was previously denied in an October 2002 Board decision.  Following the October 2002 decision, the appellant did not file for reconsideration, nor was such reconsideration ordered by the Chairman.  Likewise, the appellant did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the October 2002 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following the October 2002 Board denial, the Veteran filed service connection for urinary tract cancer, to include bladder cancer, and posterior subcapsular cataracts; he alleges that both of those disorders were the result of ionizing radiation exposure due to his service during Operation WIGWAM.  

As noted in the October 2011 memorandum decision, such evidence is new and material evidence and this triggers a duty to obtain a medical opinion in this case regarding whether the existence of those conditions demonstrates exposure to ionizing radiation.  The Court additionally noted that medical evidence which "indicates that a medical opinion was warranted is sufficient to reopen a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In light of the Court's order to obtain a medical opinion, the Board must find in this case that there is evidence which demonstrates the necessity of obtaining a medical opinion, and therefore, such evidence constitutes new and material evidence.  See Id.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

ORDER

New and material evidence having been received, the claim of service connection for prostate cancer is reopened, and to that extent only is the appeal granted.


REMAND

Initially, with respect to the claims to reopen service connection for bilateral shoulder, bilateral knee, bilateral feet, and lumbar spine disorders, and the initial service connection claims for bilateral hips, bilateral wrists, bilateral hands, and cervical spine disorders-all of which include arthritic conditions thereof and include as secondary to ionizing radiation exposure-the Board notes that the RO denied those claims in a January 2010 rating decision.  

In a March 2010 correspondence the Veteran indicated that he disagreed with that decision and wished to appeal his cervical spine, lumbar spine, bilateral hip, knee, shoulder, hands, wrists and feet claims.  No statement of the case has been issued with respect to any of the above noted issues.  

Since the Veteran properly submitted a notice of disagreement within a year of the January 2010 rating decision, he has properly initiated the appeals process in regard to the above noted claims.  See 38 C.F.R. § 20.200 (2011).  Accordingly, VA has a duty to issue a statement of the case on those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to those issues.

Regarding the Veteran's increased evaluation claim for bilateral hearing loss, the Board notes that in his March 2010 substantive appeal, VA Form 9, he stated that his hearing loss was deteriorating and that his hearing aids were not helping his hearing loss.  The Board notes that the Veteran's last VA examination of his bilateral hearing loss was in July 2007.  

In light of his statements in March 2010, the Board finds that there is an indication of worsening of the Veteran's bilateral hearing loss; therefore, a remand is necessary in order to afford him another VA examination which addresses the current nature and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, with respect to the Veteran's claims for prostate cancer, urinary tract cancer, and posterior subcapsular cataracts, following the October 2011 memorandum decision, the Board obtained a June 2012 VHA opinion regarding the likelihood of the Veteran having those three diagnoses independent of radiation exposure, as ordered in the memorandum decision.  That June 2012 examiner noted that the Veteran's prostate cancer was the most common cancer in men, and that currently one out of six men in the United States will contract that type of cancer.  He further noted that prostate cancer is rarely seen in men less than 40, and that the incidence of prostate cancer rates increases with age, with a 14 percent to 70 percent for the age group of 61-70-the Veteran's age group.  He also noted data which indicated that atomic bomb survivors did not have an increased response for cancers of the pancreas, prostate or kidney.  On the basis of the above, the examiner noted that it was more likely than not that the Veteran's prostate cancer was not related to his presumed radiation exposure, but rather was most likely related to his age, which was the most common risk factor for prostate cancer.  The examiner did not address urinary tract or bladder cancer at all, and stated that the Veteran had cataracts and that such had been reviewed by Ophthalmology, but does not fall under his specialty.

On the basis of this opinion, the Board finds that such is inadequate, as the opinion addressed only the Veteran's prostate cancer, and did not at all address the likelihood that a single individual would contract these three disorders independent of radiation exposure.  An examination by an oncologist is in order.  

If and only if that medical opinion demonstrates a likelihood that such disorders would not have occurred but for radiation exposure in this Veteran, the RO should undertake all subsequent development necessary.  

However, regardless of whether such is necessary, the RO should submit the case to the Undersecretary for Health and the Director of Compensation and Pension Services as required by 38 C.F.R. § 3.311, as such does not appear to have been undertaken following the latest dose estimate obtained from the Defense Threat Reduction Agency (DTRA) in March 2006.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claims to reopen service connection for bilateral shoulder, bilateral knee, bilateral feet, and lumbar spine disorders, and his service connection claims for bilateral hips, bilateral wrists, bilateral hands, and cervical spine disorders (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain any relevant VA treatment records from the Tucson VA Medical Center, or any other VA medical facility that may have treated the Veteran since September 2008, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for any of the claimed disorders which are not already of record, to include more specific information about reported 1959 treatment at Tucson General Hospital.  After securing the necessary release forms, VA should attempt to obtain and associate any identified treatment records with the claims file.  If those identified records cannot be obtained, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA audiologic examination with an appropriate examiner in order to determine the current nature and severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's lay complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

5.  The Veteran should be accorded an examination by a physician with knowledge in radiation oncology who should review the claims file, to include the 2012 VHA opinion.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) or less likely as not that the Veteran has prostate cancer, urinary tract cancer/bladder cancer, and/or posterior subcapsular cataracts that developed independently of any exposure to radiation.  If any opinion cannot be expressed without resort to speculation, this should be so stated and the examiner should indicate why.

6.  After all of the above has been accomplished to the extent possible,  VA should send the case to the Undersecretary for Health and the Director of Compensation and Pension Services for review and opinions pursuant to 38 C.F.R. § 3.311.  

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for prostate cancer, urinary tract cancer and posterior subcapsular cataracts, and his increased evaluation claim for bilateral hearing.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


